Case§a§rhj](§)§é£l€?&$lg *§Y&U£Wntgo%un§ii%ij fin lil<eSleS/Q)gfl?L/§ G/B§gepla die l1 AaBeID 4

United States District Court
Western District of Kentucky
at Louisville

UNITED STATES OF AMERICA PLAINTIFF
VS. CRIMINAL ACTION NUMBER: 3:18-MJ-564-RSE
YENNY YAMILETH PINO

DEFENDANT

ORDER ON INITIAL APPEARANCE

'l`he above-styled case came before the Honorable Regina S. Edwards, United States Magistrate
4 Judge, and was called in open Court on October 2, 2018, to conduct an initial appearance on a Complaint

filed in the Southern District of Texas.

APPEARANCES
For the United States: Daniel P. Kinnicutt, Assistant United States Attorney
For the defendant Defendant Yenny Yamileth Pino - Present and in custody

Court Repolter: Digitally Recorded Proceedings

At the initial appearance, the defendant acknowledged her identity, was furnished with a copy of the
Complaint, was advised of the allegations contained therein, and was advised of her rights. The defendant
advised the Court that she would retain counsel for future proceedings

The United States having moved for the detention of the defendant;

IT IS HEREBY ORDERED that this case is scheduled for a detention hearing and removal
proceedings on Thursdav. October 4. 2018 at 2:00 p.m. before the Honorable Regina S. Edwards, United

 

States l\/lagistrate Judge.
IT IS FURTHER ORDERED that the defendant be remanded to the custody of the United States
Marshal pending further order of the Coult.

This 4“‘ day of October, 2018 ENTERED BY ORDER OF THE COURT:
REGINA S. EDWARDS
UNITED STATES MAGISTRATE JUDGE
VANESSA L. ARMSTRONG, CLERK
BY: Kim Davis - Deputy Clerk
Copies: U.S. Attorney
Counsel for Defendant

010

